Title: Du Cange to John Adams: A Translation, 23 July 1782
From: Cange, M. Du
To: Adams, John



The Hague, 23 July 1782
Sir

Allow me to thank you for receiving me this morning even though I was a stranger to you. As a writer for a public journal, it is very important for my career to gain the esteem of prominent people, and your excellency’s esteem is something that I would like to have. How many times, sir, has your estimable friend Mr. Jenings praised you with the honesty that is characteristic of your nation! I therefore dare to ask your excellency, as much for me as for Mr. Gosse Sr., who will have the honor of paying his respects to you himself, to send us any information that you wish us to use and explicit instructions as to how we should use it. Thank you for the papers you gave me this morning from which we will utilize whatever is possible. Please, sir, excuse the liberty that I am taking in writing this letter to you, and view it only as a desire to gain your favor and your patronage.

I have the honor to be with respect, your excellency’s most humble and very obedient servant
Du Cange

 